 


114 HR 3935 IH: Putting America First Corporate Tax Act
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3935 
IN THE HOUSE OF REPRESENTATIVES 
 
November 5, 2015 
Mr. Pocan (for himself, Ms. Norton, Mr. Garamendi, Ms. Lee, Mr. Ellison, and Mr. Nadler) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to terminate the deferral of active income of controlled foreign corporations. 
 
 
1.Short titleThis Act may be cited as the Putting America First Corporate Tax Act. 2.Termination of deferral of active income of controlled foreign corporations (a)In generalSection 952 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(e)Special application of subpart 
(1)In generalFor taxable years beginning after December 31, 2015, notwithstanding any other provision of this subpart, the term subpart F income means, in the case of any controlled foreign corporation, the income of such corporation derived from any foreign country. (2)Applicable rulesRules similar to the rules under the last sentence of subsection (a) and subsection (d) shall apply to this subsection.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2015.  